DENNIS, J.,
concurs but is of the opinion that this court does not have appellate jurisdiction in No. 62809 because there is not a final judgment in the case.'
The petition of the relator in the above entitled and numbered ease having been duly considered, it is ordered that a writ of certiorari issue herein, directing the Honorable William Bradley Judge of the 29th Judicial District, Court for the Parish of St. Charles, to transmit to the Supreme Court of Louisiana, on or before the 6th day of October, 1978, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained. It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on a date to be fixed by this court, at 10 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.